ELLIS, Judge:
Judgment was rendered herein on May 24, 1973, and plaintiff appealed therefrom. The appeal bond was timely filed. The original return date of October 15, 1973, was extended to November 15, 1973, and again to December 17, 1973, on the motion of the Clerk of Court, because the transcript was not complete. On December 17, 1973, the Clerk obtained a further extention of the return date to December 28, 1973, “in order to allow counsel for appellants additional time to deposit the court costs necessary for the completion of this Appeal and the lodging thereof.” No further extentions were granted.
The record has never been lodged in this Court, and, according to the affidavit of the Clerk of the District Court, the costs of the appeal have never been paid by plaintiff.
Under Articles 2126 and 2127 of the Code of Civil Procedure, and R.S. 13:4445, the appellant is required to pay the costs of the appeal no later than three days before the return date or extended return date. If the record is not timely lodged because of his failure to do so, the appeal is subject to dismissal for an irregularity imputable to the appellant. Article 2161, Code of Civil Procedure; Hunt v. Winn Dixie Louisiana, Inc., 276 So.2d 900 (La.App. 1 Cir. 1973).
Plaintiff has failed to pay the costs of the appeal timely, and as a consequence, the record has not been lodged. The return date, December 28, 1973, has long since passed. Plaintiff’s appeal is therefore dismissed, at his cost.
Appeal dismissed.